

114 SRES 377 ATS: Directing the Senate Legal Counsel to bring a civil action to enforce a subpoena of the Permanent Subcommittee on Investigations.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 377IN THE SENATE OF THE UNITED STATESFebruary 29, 2016Mr. Johnson, from the Committee on Homeland Security and Governmental Affairs, reported the following original resolution; which was placed on the calendarMarch 17, 2016Considered and agreed toRESOLUTIONDirecting the Senate Legal Counsel to bring a civil action to enforce a subpoena of the Permanent
			 Subcommittee on Investigations.
	
 Whereas the Senate Permanent Subcommittee on Investigations (in this preamble referred to as the Subcommittee) is currently conducting a duly authorized investigation of human trafficking on the Internet pursuant to section 12(e)(3) of Senate Resolution 73, 114th Congress, agreed to February 12, 2015, which authorizes the Subcommittee to issue subpoenas for the production of documents;
 Whereas on October 1, 2015, the Subcommittee issued a duly authorized subpoena to Carl Ferrer, Chief Executive Officer of Backpage.com, LLC, directing him to produce certain documents to the Subcommittee by 10:00 a.m. on October 23, 2015;
 Whereas on October 23, 2015, counsel for Mr. Ferrer and Backpage.com, LLC submitted to the Subcommittee legal objections to the compelled production of documents under the subpoena issued by the Subcommittee and declined to comply with the subpoena;
 Whereas, having considered the legal objections that had been submitted by counsel for Mr. Ferrer and Backpage.com, LLC, on November 3, 2015, the Subcommittee overruled those objections in their entirety and ordered and directed that Mr. Ferrer comply with the subpoena issued by the Subcommittee by 10:00 a.m. on November 12, 2015;
 Whereas Mr. Ferrer has refused to comply with the subpoena issued by the Subcommittee as ordered and directed by the Subcommittee; and
 Whereas under sections 703(b) and 705 of the Ethics in Government Act of 1978 (2 U.S.C. 288b(b) and 288d), the Senate Legal Counsel shall bring a civil action under section 1365 of title 28, United States Code, to enforce a subpoena of a Senate subcommittee when directed to do so by the adoption of a resolution by the Senate: Now, therefore, be it
	
 That the Senate Legal Counsel shall bring a civil action in the name of the Senate Permanent Subcommittee on Investigations to enforce the subpoena issued by the Subcommittee to Carl Ferrer, Chief Executive Officer of Backpage.com, LLC, and that the Senate Legal Counsel shall conduct all related civil contempt proceedings.